     Case 2:19-cv-01951-GMN-EJY Document 43 Filed 08/13/20 Page 1 of 3



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 3    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 4    Tel: (702) 805-8340
      Fax: (702) 920-8112
 5    E-mail: jfoley@hkm.com
      Attorneys for Plaintiff
 6

 7                            UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF NEVADA

 9     KATELYN WHITTEMORE, an individual,
                                                    CASE NO.: 2:19-cv-01951-GMN-EJY
10                          Plaintiff,
                                                    NOTICE OF WITHDRAWAL OF
11     vs.                                          ATTORNEY MARTA D.
                                                    KURSHUMOVA
12     ANDREW “TOBY” MATHIS, an
       individual, CLINT COONS, an individual,
13     MICHAEL BOWMAN, an individual,
       RAYMOND “KENNER” FRENCH, an
14     individual, ANDERSON BUSINESS
       ADVISORS, LLC., a Nevada limited
15     liability Company, ANDERSON LAW
       GROUP, PLLC, a Washington Limited
16     Liability Company, ANDERSON LAW
       GROUP II, PLLC, a Washington
17     Professional Limited Liability Company,
       THE ANDERSON LAW GROUP PLLC, A
18     Washington Professional Limited Liability
       Company, VAST WHOLESALE
19     SOLUTIONS, LLC, a Washington Limited
       Liability Company, ANDERSON
20     FINANCIAL SERVICES, LLC, doing
       business as a foreign Washington limited-
21     liability company; VAST SOLUTIONS
       GROUP, INC., a Nevada Corporation,
22     VAST FINANCIAL SOLUTIONS, INC., a
       Nevada Domestic Corporation,
23     ANDERSON REGISTERED AGENTS, A
       Nevada Domestic Corporation,
24     ANDERSON LAW GROUP, PLLC, A


                                              Page 1 of 4
     Case 2:19-cv-01951-GMN-EJY Document 43 Filed 08/13/20 Page 2 of 3



 1     Washington Registered Foreign Limited
       Liability Company with the State of Nevada,
 2     ANDERSON BUSINESS ADVISORS,
       LLC, A Nevada Limited Liability Company,
 3     GRAPHENE ADVISORS LLC, A Nevada
       Limited Liability Company, VAST
 4     CHESTER AVENUE SOLUTIONS LLC, A
       Washington Limited Liability Company,
 5     VAST BROWNE’S ADDITION
       SOULTIONS, LLC, A Washington Limited
 6     Liability Company, VAST FINANCIAL
       SOLUTIONS, LLC, A Washington Limited
 7     Liability Company, VAST MORTGAGE
       SOLUTIONS, LLC, A Washington Limited
 8     Liability Company, VAST FIR AVENUE
       SOLUTIONS, LLC, A Washington Limited
 9     Liability Company, VAST OLD
       KENNEWICK SOLUTIONS, LLC, A
10     Washington Limited Liability Company,
       VAST PROPERTY SOLUTIONS, LLC, A
11     Washington Limited Liability Company,
       VAST WHOLESALE SOLUTIONS, LLC,
12     A Washington Limited Liability Company,
       VAST WEST ALBANY SOLUTIONS,
13     LLC, A Washington Limited Liability
       Company, VAST SOLUTIONS GROUP,
14     LLC, A Washington Limited Liability
       Company, VAST HOLDINGS GROUP,
15     LLC, doing business as a Nevada limited-
       liability company; DOES 1-100, inclusive,
16
                     Defendants.
17

18
             Plaintiff Katelyn Whittemore, by and through her counsel Jenny L. Foley, Esq., hereby
19
      requests the Court remove attorney Marta D. Kurshumova, Esq. as counsel of record from the
20
      above-captioned case. Plaintiff has been and continues to be represented in this matter by
21
      Jenny L. Foley, Ph.D., Esq. and HKM Employment Attorneys, LLP.
22
      ///
23
      ///
24


                                               Page 2 of 4
     Case 2:19-cv-01951-GMN-EJY Document 43 Filed 08/13/20 Page 3 of 3



 1          Dated this 12th day of August, 2020.

 2
                                         HKM EMPLOYMENT ATTORNEYS LLP
 3
                                         /s/ Jenny L. Foley
 4                                       Jenny L. Foley, Ph.D., Esq.
                                         Nevada Bar No. 9017
 5                                       1785 East Sahara, Suite 300
                                         Las Vegas, Nevada 89104
 6                                       Tel: (702) 805-8340
                                         Fax: (702) 920-8112
 7                                       E-mail: jfoley@hkm.com
                                         Attorney for Plaintiff
 8

 9

10                                         IT IS SO ORDERED.

11

12                                         ____________________________________
                                           U.S. MAGISTRATE JUDGE
13
                                           Dated: August 13, 2020
14

15

16

17

18

19

20

21

22

23

24


                                              Page 3 of 4
